I agree with Mr. Justice Dibell's views except that I suspect even the alleged commission item of $110. But, although nothing was paid to Mattson, and Adelard Michaud on the witness stand was carefully kept away from any question as to his having been paid anything by his cousin, the defendant, the finding on that point is probably decisive because of defendant's testimony that he paid Adelard. Going to the $110 retained by defendant, I find no basis at all for the decision. If we apply our own experience to the testimony of the two realtors who said that it might be worth $100 for defendant to make his casual inspection of this "close in" piece of vacant farm land and then make up his own mind as to value, I think there disappears any semblance of a basis for the conclusion that the decision below, at that point, is "backed by a preponderance of the evidence." Our statute against usury is harsh, too much so; but it is law notwithstanding, and our duty is to enforce it wherever we find, as we have here, a device which is nothing but camouflage for the intentional retention of a usurious bonus by the lender. *Page 481